Title: To Thomas Jefferson from Isaac Briggs, 31 December 1804
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear Friend 
                     
                     New-Orleans 31st. of the 12th. mo. 1804
                  
                  By last mail, I sent my report of the Post Road—by the present I send a duplicate. I have not yet recovered my health sufficiently to be able to ride; but the day after tomorrow if I continue to mend, although at the very slow rate I have done, I intend to make the attempt—and leave this place for the Mississippi Territory.
                  By the Brigg Friendship, Captain Donne, I send addressed to thee, the small Sextant which we borrowed of Joshua Moore. The Brig is bound for New-York, and the Captain proposes to sail tomorrow. I have delivered the Sextant in charge to a young man of the name of Thomas H. Green who promises to put it into the Post Office immediately on his arrival in New-York.
                  I herewith send the account of the joint expenses of myself and companion Thomas Robertson to this place—together with my physician’s bill. I saw no other way of having a voucher to this account than by causing my companion to pay every item of it as it occurred, furnishing him with the money. The amount to this place is two hundred and eighty four dollars twelve cents;—my physician’s bill twenty seven dollars, fifty cents—and the expense of our horses during my confinement here by preparing my report and by sickness, thirty nine dollars, twelve and a half cents; amounting to three hundred and fifty dollars, seventy four and a half cents.
                  After repeating that the utmost economy has been used in our expenses—permit me to represent the situation of Thomas Robertson, the young man who accompanied me. I engaged him as clerk in my office, at the salary of one thousand dollars per annum, to commence on the 3d. day of the 7th. month, when he relinquished all other business to prepare for the journey:   On the survey of the Post-Road, I made use of his services as Assistant; without one always ready at a call, it would have been utterly impossible to accomplish the object. His duties in this business have been incomparably more laborious and dangerous to health than would have been those of clerk in my office. The state of health usual with him before he left his home is much impaired; and he is so strongly persuaded that this climate will not be friendly to his constitution as to induce a determination to return to his native climate as soon as he shall have accompanied me to the Mississippi Territory. His private expenses, during his detention in this city on account of my illness, have been heavy—amounting to sixty one dollars, sixty two and a half cents. This added to the former sums amounts to four hundred and twelve dollars, and thirty seven cents. 
                  Should the Secretary of the Treasury deem inadmissible the charge for his salary as my clerk, I hope at least an equal allowance will be made to him out of some other appropriation—it is, in my opinion, due to his faithful services.
                  I have been particular and minute in this statement of expenditures, confident that when every circumstance is considered, justice will be done. I shall be glad however; to be as soon as convenient, informed of your determination thereon, that I may know how to make up my accounts.
                  Accept assurances of my esteem, gratitude, and faithful affection.
                  
                     Isaac Briggs 
                     
                  
               